UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                               No. 11-1457


BERNARD J. CARL,

                Plaintiff - Appellant,

          v.

BERNARDJCARL.COM; FABRICE MARCHISIO; COTTY VIVANT MARCHISIO
& LAUZERAL,

                Defendants – Appellees,

          and

NS HOLDING, INC., f/k/a        Network   Solutions,     Incorporated;
JOHN DOE #1; JOHN DOE #2,

                Defendants.



Appeal from the United States District Court for the Eastern
District of Virginia, at Alexandria.   T. S. Ellis, III, Senior
District Judge. (1:07-cv-01128-TSE-TRJ)


Submitted:   August 19, 2011                 Decided:   September 7, 2011


Before NIEMEYER, DUNCAN, and AGEE, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Bernard J. Carl, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

            Bernard J. Carl appeals the district court’s judgment

awarding Carl $20,000 in punitive damages.                 We have reviewed the

record and find no reversible error.             Accordingly, we affirm for

the     reasons   stated      by   the       district      court.          Carl   v.

BernardJCarl.com, No. 1:07-cv-01128-TSE-TRJ (E.D. Va. Apr. 14,

2011).     We dispense with oral argument because the facts and

legal    contentions    are   adequately       presented     in     the    materials

before    the   court   and   argument       would   not   aid    the     decisional

process.

                                                                            AFFIRMED




                                         2